Title: John Adams to Abigail Adams, 19 April 1777
From: Adams, John
To: Adams, Abigail


     
      Ap. 19. 1777
     
     We have now an ample Representation from N. York. It consists of Six Delegates, and they are to all Appearance, as high, as decisive, and as determined, as any Men ever were, or can be.
     There is a new Hand, a Mr. Duer, who is a very fine fellow—a Man of sense, Spirit and Activity, and is exceeded by no Man in Zeal. Mr. Duane and Mr. Phillip Livingston, are apparently, as determined as any Men in Congress.
     You will see by the inclosed Newspaper, that Duane and Jay have arrived at the Honour of being ranked, with the Two Adams’s. I hope they will be duely sensible, of the illustrious Distinction, and be sure to behave in a manner becoming it.
     This is the Anniversary of the ever memorable 19. April 1775.—Two compleat Years We have maintained open War, with Great Britain and her Allies, and after all our Difficulties and Misfortunes, are much abler to cope with them now than We were at the Beginning.
    